The Chief Justice
delivered the opinion of the courL
This is a writ of error to a decree dismissing a bill brought by Bearden against Henry M. Wood and others, to obtain tiie conveyance of two hundred acres of land, for which Wood had given his bond to James Gowen, who" had assigned the same to Bearden.
Bearden alledges that the defendant, Wood, had sold the land to his brother, Thomas Woody who had paid him therefor, and that Thomas Wood sold to Gowen, but that Henry M. Wood being responsible for the title, executed his bond for the conveyance. ,
Henry ’Wood denies that he sold the land to ThomsS *451Wood. He denies he sold to Gowen, and executed the bond for a conveyance, and he exhibits a bond executed by Gowen to him fora negro, which, he alledges, is the only consideration which Gowen was to have paid.
A contract will not be decreed specifically, unless the com-pi’t. has paid or offered to p^y »he consideration on which the contract was entered into.
^ Whether Gowen purchased of Thomas Wood, or of the defendant, He*iry M. Wood, is a question about which there is some contrariety of evidence, but which, we apprehend, is not very material to be determined: For, be that as it may, if the bond given by Gowen to the defendant, Wood, for the payment of a negro man, the consideration of the bond executed by Wood for the conveyance of the land, it >s clear that neither Gowen nor Bearden or his assignee, can be entitled to a decree for conveyance, without hav ng previously paid the negro, or offered to do so, and there is no such payment or offer alledged or proven. That the bond for the negro was executed in consideration of the bond givep by the defendant, Wood, for the land, must, we think, be presumed from the circumstances of the case; for the two bonds bear the same date and are attested by the same witnesses, and there is no proof that the bond for the negro was given upon any other contract or for any other consideration; nor is there any proof that Gowen bad otherwise paid for the land, either to Thomas Wood or Henry M Wood, the defendant.
The decree, therefore, dismissing the bill, is correct, and piust be affirmed with cost,